Case 4:19-cv-04132-BAB Document 42                  Filed 08/18/20 Page 1 of 1 PageID #: 258



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

RYAN CERNOSEK                                                                           PLAINTIFF

v.                                    Civil No. 4:19-cv-04132

SERGEANT B. GRIFFIE                                                                   DEFENDANT

                                              ORDER

       Plaintiff Ryan Cernosek proceeds in this action pro se and in forma pauperis pursuant to 42

U.S.C. § 1983. Currently before the Court is Plaintiff’s submission to the Court of an Affidavit of

Nathan Kohen a former inmate in the Miller County Detention Center. (ECF No. 41). Defendants

have not filed a response to the affidavit and the Court finds no response is necessary.

       Under Rule 5(d)(1) of the Federal Rules of Civil Procedure, discovery is not to be filed with

the Court unless it is being used as evidence in support of a motion, in response to a motion, or as

exhibits at a hearing or trial. Moreover, disclosures of witnesses and their testimony is not to be

filed with the Court until the Court orders the parties to do so. Fed. R. Civ. P. 26 (a)(3)(A).

       Accordingly, the Clerk is DIRECTED to strike Plaintiff’s Affidavit of Nathan Koen (ECF

No. 41) from the docket as it should not have been filed with the Court. The Clerk is further

DIRECTED to return the Affidavit to Plaintiff along with a copy of the Pro Se Prisoner Litigation

Guide. Plaintiff is directed to read the sections of the Litigation Guide relating to what is and what

is not to be filed with the Court.

       IT IS SO ORDERED this 18th day of August 2020.

                                              /s/   Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE
